Guerra & Moore LLP, Carlos




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 28, 2014

                                      No. 04-13-00213-CV

                                       Mark A. CANTU,
                                          Appellant

                                                v.

      GUERRA & MOORE LLP, Carlos Guerra, J. Michael Moore, and David Lumber,
                                Appellees

                  From the 111th Judicial District Court, Webb County, Texas
                            Trial Court No. 2012CVQ0001154 D2
                        Honorable Monica Z. Notzon, Judge Presiding

                                         ORDER

       On June 25, 2014, this court issued its opinion and judgment in this appeal. This court
granted Appellees unopposed first motion for extension of time to file a motion for rehearing or a
motion for en banc reconsideration until July 24, 2014. See TEX. R. APP. P. 49.1, 49.7, 49.8.
      On July 18, 2014, Appellees filed a notice of appearance of counsel and a second
unopposed motion for extension of time to file a motion for rehearing until August 4, 2014.
       Appellees’ motion is GRANTED. Appellees’ motion is due on August 4, 2014.


                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of July, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court